MEMORANDUM **
Montana state prisoner Douglas R. Boese appeals pro se from the district court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate indifference to his medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.2004), and we affirm.
The district court properly granted summary judgment because Boese failed to create a triable issue of fact as to whether defendants were deliberately indifferent to his medical needs. See id. at 1054, 1057-58.
The district court did not abuse its discretion in denying Boese’s motion to compel discovery because he did not demonstrate that additional discovery would have precluded summary judgment. See Corn-well v. Electro, Cent. Credit Union, 439 F.3d 1018, 1026 (9th Cir.2006).
Boese’s remaining contentions are unpersuasive.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.